

116 HR 446 IH: Veteran Entrepreneurs Act of 2019
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 446IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Ms. Brownley of California (for herself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow tax credits to veterans for the establishment
			 of franchises.
	
 1.Short titleThis Act may be cited as the Veteran Entrepreneurs Act of 2019. 2.Veterans franchising credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Veterans franchising credit
						(a)Veterans franchise fee credit
 (1)In generalFor purposes of section 38 and subject to the limitation set forth in paragraph (2), in the case of an eligible veteran or business owned by an eligible veteran, the veterans franchise fee credit determined under this section for the taxable year is an amount equal to 25 percent of the qualified franchise fee paid or incurred by an eligible veteran in connection with the purchase of a franchise.
 (2)LimitationThe amount of qualified franchise fee taken into account under paragraph (1) shall not exceed $400,000.
 (b)Reduction where franchise not 100-Percent veteran ownedIn the case of any franchise in which veterans do not own 100 percent of the stock or the capital or profits interests of the franchisee, the veterans franchise fee credit under subsection (a) shall be the amount which bears the same ration to the amount determined under subsection (a) (without regard to this subsection) as—
 (1)the stock or capital or profits interests of the franchise held by veterans, bears to (2)the total stock or capital or profits interests of the franchisee.
 For purposes of this subsection, the spouse of a veteran shall be treated as a veteran.(c)Qualified franchise feeFor purposes of this section, the term qualified franchise fee means any one-time fee required by the franchisor when entering into a franchise agreement with a veteran as the franchisee.
 (d)Other definitionsFor purposes of this section, the terms franchise, franchisee, franchisor, and franchise fee have the meanings given such terms in part 436 of title 16, Code of Federal Regulations. (e)Eligible veteranFor purposes of this section, the term eligible veteran means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable who pays or incurs a qualified franchise fee in connection with a franchise agreement with a franchisor.
 (f)Transfer of creditWith respect to the credit under subsection (a) for any taxable year, an eligible veteran may elect to transfer the credit to an eligible franchisor in exchange for a discount in the franchise fee commensurate with the value of the credit. In such case, the franchisor specified in such election shall be treated as the taxpayer for purposes of this title with respect to such credit (or such portion thereof).
						For purposes of this subsection, the term ‘eligible franchisor’ means the person who grants a
			 franchise to the eligible veteran and participates in the franchise
 agreement.(g)ElectionThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year..
 (b)Credit To be part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , plus, and by adding at the end the following new paragraph:  (38)the veterans franchise fee credit determined under section 45T(a)..
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 45T. Veterans franchising credit..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 3.Publication of information by Department of Veterans Affairs and Small Business AdministrationThe Administrator of the Small Business Administration and the Secretary of Veterans Affairs shall publicize in mailings and brochures sent to veterans service organizations and veteran advocacy groups information regarding discounted franchise fees under section 45T of the Internal Revenue Code of 1986 and other information about the program established under amendments made by this Act.
		